IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                         NO. 652
                                :
ORDER AMENDING RULE 1959 OF THE :                         CIVIL PROCEDURAL RULES
PENNSYLVANIA RULES OF CIVIL     :
PROCEDURE                       :                         DOCKET
                                :
                                :




                                                ORDER


PER CURIAM

      AND NOW, this 27th day of October, 2016, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1959 of the Pennsylvania Rules of Civil Procedure is amended
in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 60 days.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.